                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

SCOTT FARMS, INC.,                            )
                                              )
                          Appellant,          )
v.                                            )
                                              )       JUDGMENT
WAYNE BAILEY, INC.,                           )       No. 7:18-CV-186-D
                                              )
                          Appellees.          )

Decision by Court.

This action came before the Honorable James C. Dever III, United States District Judge, for ruling
as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the court AFFIRMS the Bankruptcy
Court's holding that PACA does not apply to the pack outs that occurred on September 15
and 16, 2017, REVERSES the Bankruptcy Court's holding that PACA does not apply to the
pack outs that occurred on September 18, 19, 22, and 28, 2017, and October 3 and 10, 2017,
and REVERSES the Bankruptcy Court's determination that the setoffs apply to Scott Farms's
PACA claim. The setoffs apply only to Scott Farms's unsecured claim. The court REMANDS
the case to the Bankruptcy Court for further proceedings consistent with this opinion.



This Judgment Filed and Entered on September 27, 2019, and Copies To:
Brian David Darer                             (via CM/ECF electronic notification)
Catherine G. Clodfelter                (via CM/ECF electronic notification)
Gregory Byrd Crampton                         (via CM/ECF electronic notification)
Joseph Z. Frost                        (via CM/ECF electronic notification)
Laurie B. Biggs                               (via CM/ECF electronic notification)
Trawick H. Stubbs, Jr.                 (via CM/ECF electronic notification)
Steven Craig Newton, II                       (via CM/ECF electronic notification)


DATE                                          PETER A. MOORE, JR., CLERK
September 27, 2019                            By:     /s/ Nicole Sellers
                                              Deputy Clerk
